Citation Nr: 0636278	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  06-18 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a left knee disability.

3.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a service-connected left 
ankle disability.

4.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected left ankle 
disability.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1947 to October 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in November 2006.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The issue of entitlement to an initial evaluation in excess 
of 10 percent for a service-connected left knee disability is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's left ankle disability was manifested by 
marked limitation of ankle motion.

2.  There is no current diagnosis of a left hip disability.

3.  There is no current diagnosis of a back disability.

4.  There is no objective evidence of record that 
hypertension is related to the veteran's active military 
service.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for a left ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2006).

2.  A left hip disability was not incurred in or aggravated 
by active military service, to include as secondary to a 
service-connected left ankle.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  A back disability was not incurred in or aggravated by 
active military service, to include as secondary to a 
service-connected left ankle disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).

4.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to an 
increased evaluation for a left ankle disability and for 
entitlement to service connection for a left hip disorder, a 
back disorder, and hypertension, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication of the veteran's 
claims, an April 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection for a left hip 
disorder, a back disorder, and hypertension.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Moreover, with respect to the claim for entitlement to an 
increased evaluation for a left ankle disability, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman, 19 Vet. App. at 491.  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  

The veteran's service medical records, VA examination 
reports, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
notes that the veteran's claims file was lost and 
subsequently rebuilt in 1996.  Under such circumstances, VA 
has a heightened duty to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The legal standard for proving a claim for service 
connection is not lowered, but the Board's obligation to 
evaluate and discuss potentially favorable evidence is 
increased.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
The claims file indicates that the RO conducted a 
substantially proper search for the original claims file and 
properly rebuilt the claims file.  Moreover, the Board notes 
that pre-1996 records are irrelevant to the claim of 
entitlement to an increased evaluation for a left ankle 
disability and are irrelevant to the claims for entitlement 
to service connection for left hip and back disorders because 
there are no diagnoses of current disabilities.  In addition, 
the veteran did not allege that the lost claims file 
contained evidence of post-service treatment for 
hypertension.  There is no other indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

The veteran's service entrance examination was negative for a 
left hip disorder, back disorder, high blood pressure, or 
hypertension.  A September 1965 report of medical history 
noted an inservice fracture of the left tibia and fibula with 
open reduction and internal fixation.  The veteran wore an 
ankle brace.  In a May 1967 report of medical history, the 
veteran noted no high blood pressure, hypertension, left hip, 
or back problems.  A May 1967 service discharge examination 
found no spine, lower extremity, or other muskoskeletal 
problems, and was negative for any notations of high blood 
pressure or hypertension.  

A June 1990 private medical record noted a personal history 
of hypertension.  The examiner found a blood pressure of 
126/80 and left ankle swelling and decreased range of motion.  
A left ankle strain was diagnosed.  

In a July 1990 letter, a private physician indicated the 
veteran was seen that month for painful left ankle.  The 
veteran reported recent ankle soreness and numbness.  Upon 
examination, there was a lateral incision for previous open 
reduction of the left ankle.  Upon examination of the 
incision, there was some neuritic type symptoms and palpable 
hardware.  Pain was elicited on palpation of the talo fibular 
joint, most specifically in the lateral gutter and along the 
lateral collateral ligaments of the left ankle.  X-rays 
revealed old probable Bilaminar fracture with internal screw 
fixation for tibular malleolar stabilization and an internal 
rushrod for the fibular reduction.  There were secondary 
osteoarthritic changes in the ankle joint to include fusion 
of the distal syndesmosis ligament and flatting of the talo-
cural joint.  

A July 1990 private medical record found 140/90 blood 
pressure.  A December 1990 private record diagnosed left 
ankle degenerative joint disease and hypertension.  

In a February 1991 letter to the Michigan State Retirement 
Commission, a private physician indicated he evaluated the 
veteran in February 1990.  The veteran reported that injured 
his leg in 1964, 1989, and 1990.  He stated that he had last 
been able to work in January 1990.  The veteran reported that 
when sitting, he had to stand frequently due to left leg and 
ankle pain.  The veteran reported a current inability to 
stand, sit, or walk for any length of time.  Upon 
examination, blood pressure was 140/90.  There was left ankle 
marked swelling and edema, a decrease in the peripheral 
pulses, bunion changes of the feet, and swelling in the heel.  
The physician diagnosed left ankle chronic tendonitis, 
secondary to strain and trauma, secondary degenerative joint 
changes, and arteriovascular insufficiency.  The physician 
opined that the veteran was permanently and totally disabled 
and was unable to perform the duties of his position as a 
juvenile work leader.  A March 1991 Retirement Commission 
decision approved the veteran's request for Duty Disability 
Retirement.  

In his March 2005 claim, the veteran stated that he had hip 
and back pain due to favoring his left ankle for years.

A May 2005 VA joints examination was conducted.  The veteran 
reported that during service he broke the tibia, fibula, and 
ankle bone.  The veteran stated that his condition had 
worsened due to increased ankle and foot pain and stiffness.  
He stated his pain was 5 out of 10, with flare-ups of an 8 or 
9 out of 10.  Flare-ups occurred several times per week and 
lasted the majority of the day.  The veteran reported 
discomfort with sitting and riding in a car for long periods 
of time and difficulty walking up and down hills and on 
uneven ground.  The veteran stated that the left ankle and 
foot turned slightly inward when he walked, which placed 
additional stress on the left knee.  The veteran complained 
of mild weakness and fatigability upon repetitive use.  
Alleviating factors were rest and aspirin or Tylenol.  The 
veteran did not use crutches, a brace, a cane, or corrective 
shoes.  

Upon examination, the veteran was ambulatory.  There were 
left ankle surgical scars.  Left ankle dorsiflexion was to 15 
degrees and plantar flexion was to 35 degrees.  There was 4/5 
strength, mild valgus deformity, no swelling or sign of 
inflammation, and +1 Achilles tendon reflexes.  There was no 
left knee effusion, sign of joint inflammation, or 
instability.  There was mild crepitus with passive range of 
motion, but the veteran was able to bear his weight on left 
and right knees.  During ambulation there was a slight 
inversion of the left foot which, the examiner noted, could 
place mild stress on the medial or lateral side of the left 
knee.  The diagnoses were left ankle osteoarthritis, with 
limited range of motion due to pain and weakness, and left 
knee mild osteoarthritis, with inversion of ankle/foot 
related to left ankle disability.  Accompanying x-rays noted 
arthritic left ankle with surgical changes in the distal 
tibia and fibular, surgical repair of fractures with 
secondary arthritis, and left knee minimal arthritis.  

In an October 2005 notice of disagreement, the veteran stated 
that he was given medication for high blood pressure during 
service.

Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

By a January 1991 rating decision, service connection for a 
left ankle disability was granted and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, effective August 6, 1996.  By a March 1997 rating, 
the RO assigned a 10 percent evaluation under Diagnostic Code 
5271, effective August 6, 1996.  By a June 2005 rating 
decision, the RO assigned a 20 percent evaluation under 
Diagnostic Code 5271, effective March 31, 2005.  In October 
2005, the veteran appealed.  

The veteran's service-connected left ankle disability is 
currently rated as 20 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5271, which 
contemplates marked limitation of ankle motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  No higher evaluation is 
permitted under this Diagnostic Code.  

The Board has considered an increased evaluation under other 
potentially applicable diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  But the other 
diagnostic codes are not for application because the medical 
evidence of record has not shown malunion of the tibia and 
fibula with ankle disability, ankylosis of the ankle or 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or history of an astragalectomy.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5262, 5270, 5272, 5273, 5274 (2006).  
Accordingly, an increased schedular evaluation for a left 
ankle disability is not warranted.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Functional loss contemplates the inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  
Factors involved in evaluating and rating disabilities of the 
joints include weakness, fatigability, lack of coordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  The United States Court of 
Appeals for Veterans Claims has clearly established that the 
DeLuca is applicable to the functional equivalent of 
limitation of motion.  In this case, the veteran is in 
receipt of the maximum evaluation for limitation of motion of 
the ankle as a 20 percent has now been assigned to his 
service-connected left ankle disorder.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Therefore, a DeLuca analysis would serve no useful 
purpose since a higher evaluation is not assignable on the 
basis of limitation of motion.  See Johnson v. Brown, 9 Vet. 
App 7 (1996).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the Board finds no evidence of an exceptional 
disability picture.  The veteran has not required 
hospitalization and marked interference of employment so as 
to render impractical the application of the schedular 
standards has not been shown due to a left ankle disability.  
Accordingly, the RO's decision to not refer the claim for an 
extraschedular evaluation was appropriate.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service Connection

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, hypertension may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Additionally, pertinent regulations provide 
for a grant of secondary service connection where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board finds that the evidence does not support service 
connection for left hip and back disorders.  The objective 
medical evidence does not establish a diagnosis of a current 
left hip or back disability.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Although the veteran complained of left hip 
and back pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Accordingly, both direct and secondary service 
connection for left hip and back disorders are not warranted.

The Board also finds that the evidence of record does not 
support service connection for hypertension.  There is a 
current diagnosis of hypertension of record.  Degmetich, 104 
F.3d at 1333.  But the veteran's service medical records, 
including the service discharge examination, are negative for 
any high blood pressure or hypertension.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
Moreover, the other medical evidence of record does not 
suggest that the current hypertension is related to service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  
Hypertension was not diagnosed within one year of service 
discharge.  38 C.F.R. § 3.307, 3.309.  Hypertension was not 
diagnosed until 1990, over twenty years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Accordingly, service 
connection for hypertension is not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for a left ankle disability is 
denied.

Service connection for a left hip disability is denied.

Service connection for back disability is denied.

Service connection for hypertension is denied.


REMAND

The vetearn's service-connected left knee disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010 for traumatic arthritis.  Traumatic arthritis is rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2006).  Degenerative arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  Under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2006), a 
knee disability may be evaluated based on limitation of leg 
flexion and extension.  In addition, two separate evaluations 
may be warranted where there is arthritis of the knee with 
limitation of motion and instability.  See VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997).  Moreover, an increased evaluation 
may be warranted where the evidence shows functional loss of 
the service-connected joint in addition to the limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist a veteran to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to assist includes a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The VA examination of record does 
not include left knee range of motion findings or findings 
related to additional functional loss, if any.  Accordingly, 
the Board concludes that an additional VA examination would 
provide a record upon which a fair, equitable, and 
procedurally correct decision on the claim on appeal can be 
made.  38 C.F.R. §§ 3.326, 3.327 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his service-connected left 
knee disability.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  The examiner must conduct 
complete range of motion studies and 
describe all current left knee 
symptomatology.  The examiner must state 
with respect to the veteran's left knee, 
whether there is recurrent subluxation or 
lateral instability, and, if so, whether 
disability manifested by recurrent 
subluxation or lateral instability is best 
characterized as "slight," "moderate," 
or "severe."  The examiner must state 
whether the semilunar cartilage is 
dislocated, and whether there are frequent 
episodes of locking, pain, or effusion 
into the joint.  The examiner must also 
indicate whether there is any evidence of 
impairment of the tibia or fibula in terms 
of malunion or nonunion.  If there is 
evidence of malunion of the tibia or 
fibula, the examiner must indicate whether 
the resulting disability is best described 
as "slight," "moderate," or "marked" 
in degree.  If there is evidence of 
nonunion of the tibia or fibula, the 
examiner must indicate whether loose 
motion is present and whether a brace is 
required.  Furthermore, the examiner must 
render an opinion as to the extent to 
which the veteran experiences weakness, 
excess fatigability, incoordination, or 
pain in his left knee due to repeated use 
or flare-ups, and must equate these 
problems to additional loss in range of 
motion beyond that shown clinically.  If 
the loss of motion manifested on 
examination represents maximum disability, 
or there are no functional limitations 
shown, the examiner must so state.  The 
report must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must readjudicate the claim.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


